DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the first bushing is directly attached and rotationally fixed relative to an outer surface of the elongate member” in 
Claims 2-4, 6-12 and 21 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Price et al. (US 8,998,939 B2).
Regarding claim 20, Price discloses an endoscope (Fig. 3; as embodiments of the invention have application in convention endoscopic instrumentation; column 21, lines 25-27), comprising: a handle (as transmission assembly 350 is coupled to a handle assembly (not shown); column 9, lines 57-58); an outer member (including outer sheath 310 and outer sheath 360) coupled to the handle (as outer sheath 360 of transmission assembly 350 is coupled to a handle assembly; column 9, lines 57-58), the outer member having an inner surface (inner surfaces of 310, 360) and a lumen extending therein (lumen through which blade 330 and waveguide 380 extend; Fig. 3); a drive shaft (including waveguide 380 and blade 330) extending within the lumen of the outer member (Fig. 3), the drive shaft having a proximal shaft portion (waveguide 380) and a distal shaft portion (blade 330); an end effector (as blade 330 includes a distal end for contacting tissue; see for example blade 210 of Fig. 2A) coupled to the distal shaft portion of the drive shaft; a connection member (including threading 322 and complementary threading 372) coupled to the proximal shaft portion (380) of the drive shaft and the distal shaft portion (330) of the drive shaft (as ratcheting teeth 390 may be placed between an exterior surface of blade 330 and an interior surface of inner tubular actuation member 320 as well as between an exterior surface of 380 and an interior surface of proximal tubular actuation member 370; column 11, lines 33-40), the connection member (322, 372) having a first end (332), a second end (372) and an inner lumen (lumen through which 380 and 330 extend), and wherein both the proximal shaft portion (380) and the distal shaft portion (330) of the drive shaft extend within the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,998,939 B2) in view of Kunsman (US 4,886,304).
Regarding claim 1, Price discloses a medical device (reusable transducer and blade assembly 500; Figs. 9A-C), comprising: an elongate member (inner tubular actuation member 670) having proximal end region (towards 664) and a distal end region (towards 674; Fig. 9A); an end effector (end effector 700) having a proximal end region (towards 734) and a distal end region (towards blade; Fig. 9A); a connection member (L-shaped slot 674 and pin 734) coupled to the distal end region of the elongate member (670; Fig. 9A) and the proximal end region (as pin 734 is coupled to the proximal end region of the end effector) of the end effector (700; Fig. 9A). The connection member allows for coupling and decoupling of the end effector.
Price fails to disclose the connection member having a first outer surface, a first outer diameter, and an inner lumen; a first bushing positioned adjacent to the connection member, the first bushing having a second outer surface and a second outer diameter larger than the first outer diameter, wherein the first bushing is directly attached and rotationally fixed relative to an outer surface of the elongate member; wherein the distal end region of the elongate member extends within a portion of the inner lumen of the connection member; wherein the proximal end region of the end effector extends within a portion of the inner lumen of the connection member.


    PNG
    media_image1.png
    439
    731
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection system of Price the connection member and bushing coupling of Kunsman. The claim would have been obvious because the substitution of one known coupling/decoupling arrangement for another would have yielded the predictable result of allowing the user to securely attach and detach the end effector from the elongate member.
Regarding claim 2, Price modified discloses the invention as claimed above and, Price further discloses an outer catheter (outer sheath 660) having a proximal end region (towards handle), a distal end region (towards end effector) and a lumen (lumen through which 670 extends) extending therein (Fig. 9A), wherein the elongate member (670) is configured to translate, rotate or both translate and rotate within at least a portion of the lumen of the outer catheter (as the inner tubular actuation member 670 at least translates within outer sheath 660; Figs. 9A-C).

Regarding claim 4, modified Price discloses wherein the first bushing (54 of Kunsman) includes an aperture (inwards of at least threads of 54 of Kunsman), and wherein the elongate member extends through the aperture (as 54 and 50 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).
Regarding claim 6, modified Price discloses wherein the first bushing (54 of Kunsman) is free to translate, rotate or both translate and rotate along the elongate member (as ring nut 54 translates and rotates along pipe 58 until it is fully secured to the pipe).
Regarding claim 7, modified Price discloses wherein the first bushing (54 of Kunsman) extends circumferentially around an outer surface of the elongate member (as 54 and 50 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).
Regarding claim 8, modified Price discloses wherein the first bushing (54 of Kunsman) directly contacts the connection member (50 along the threaded regions of both 54 and 50; Fig. 5).

Regarding claim 10, modified Price discloses wherein the second bushing (54 on the right side of Fig. 5) includes a third outer diameter (outer diameter of 54 on the right side of Fig. 5 taken along a line similar to that shown in annotated Fig. 5 above) and wherein the third outer diameter is greater than the first outer diameter (see for example, annotated Fig. 5 above).
Regarding claim 13, Price discloses a medical device (500; Figs. 9A-C), comprising: a handle (casing 610); an outer member (outer sheath 660) coupled to the handle (Fig. 9B), the outer member (660) having an inner surface (inner surface of 660) and a lumen (lumen through which 670 extends) extending therein (Fig. 9A); Page 4 of 11Application No. 16/235,820Amendment dated March 10, 2021Reply to Office Action dated March 10, 2021a drive shaft (inner tubular actuation member 670) extending within the lumen of the outer member (Fig. 9A), the drive shaft having a proximal shaft portion (towards handle) and a distal shaft portion (towards 674); an end effector (end effector 700) coupled to the distal shaft portion of the drive shaft (Fig. 9B); and a connection system (674, 734) configured to couple the proximal shaft portion of the drive shaft to the distal shaft portion of the drive shaft (Figs. 9A-B).
Price fails to disclose wherein the connection system includes a connection member and a first bushing, the connection member coupled to an outer surface of the 
However, Kunsman teaches a connection system comprising: a connection member (sleeve 50; Fig. 5) and a first bushing (ring nut 54 on the left side of the page of Fig. 5) for coupling a proximal shaft portion (pipe 58 on the left side of the page of Fig. 5) to a distal shaft portion (pipes 58 on the right side of the page of Fig. 5) together. The connection member (50) is coupled to an outer surface of the proximal shaft portion (pipe 58 on the left side of the page of Fig. 5) and an outer surface of the distal shaft portion (pipe on the right side of the page of Fig. 5; see annotated Fig. 5 below). The connection member (50) having a first outer diameter (outer diameter of 50; see annotated Fig. 5 above), and an inner lumen (lumen through which pipes 58 extend; Fig. 5); and wherein the first bushing (54 on the left side of Fig. 5) has a second outer diameter (outer diameter of 54; see annotated Fig. 5 above) larger than the first outer diameter (Fig. 5), and wherein the first bushing (54) is spaced away from the connection member (50) along a longitudinal axis of the medical device (at least prior to and during insertion of the ring nut 54 into the sleeve 50, and at least the enlarged ends of the ring nut 54 may be spaced away from the sleeve 50 along a longitudinal axis of the device 

    PNG
    media_image2.png
    283
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection system of Price the connection member and bushing coupling of Kunsman. The claim would have been obvious because the substitution of one known coupling/decoupling arrangement for another would have yielded the predictable result of allowing the user to securely attach and detach the end effector from the drive shaft.
Regarding claim 14, modified Price discloses wherein the first bushing (54 of Kunsman) is configured to space an outer surface (outer surface of 50 below sleeve 51) of the connection member (50) away from the inner surface of the outer member (as the outer diameter of 54 is larger than the outer diameter of 50 and the sleeve 51 surrounds 
Regarding claim 15, modified Price discloses wherein the first bushing (54 of Kunsman) includes an aperture (inwards of at least inner threads of 54 of Kunsman), and wherein the drive shaft extends through the aperture (as 54 and 50 of Kunsman would surround both the distal end region of the elongate member 670 and the proximal end region of the end effector 700 of Price).
Regarding claim 16, modified Price discloses wherein the first bushing (54 of Kunsman) is directly attached to the drive shaft (when nut ring 54 is tightly screwed onto threaded sleeve 50; see annotated Fig. 5 above).
Regarding claim 17, modified Price discloses wherein the first bushing (54 of Kunsman) is free to translate, rotate or both translate and rotate along the elongate member (as 54 translates and rotates along pipe 58 until it is fully secured to the pipe).
Regarding claim 19, modified Price discloses a second bushing (54 on the right side of Fig. 5), and wherein the first bushing is positioned proximal to the connection member (as at least a portion of the ring nut 54 on the left side of Fig. 5 extends proximal of 50) and wherein the second bushing is positioned distal to the connection member (as at least a portion of the ring nut 54 on the right side of Fig. 5 extends distal to 50).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,998,939 B2) in view of Kunsman (US 4,886,304), as applied to claim 1 above, and further in view of DeGraaf et al. (US 2016/0213387 A1).

However, DeGraaf teaches a medical device (endoscopic system) wherein the distal end region of an end effector (end effector 120) may include forceps, a basket or a snare ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end region of the end effector of modified Price to include either a basket or a snare as taught by DeGraaf in order to effectives capture stones and other materials to thereby use the device for additional surgical needs.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/12/2021 have been fully considered but they are not persuasive. With respect to claim 20, applicant argues Price does not teach an endoscope including a connection member coupled to the proximal shaft portion of a drive shaft and the distal shaft portion of the drive shaft as the combination of blade 330 .
With respect to claim 1, applicant argues that Kunsman fails to disclose either ring nut 54 rotational fixed relative to the outer surface of the pipes 58. While the ring nuts 54 may be additionally rotated after the pipes have been stabbed into engagement with the connection assembly of Kunsman, it is the examiners position that once fully tightened, the ring nuts 54 are rotationally fixed relative to the pipes such that the pipes cannot rotate or translate relative to the connection assembly as the purpose of Kunsman is for rigid coupling of end pipes (abstract).
With respect to claim 13, applicant argues that Kunsman does not teach a first bushing spaced away from a connection member along a longitudinal axis of the device. However, at least prior to and during insertion of the ring nut 54 into the sleeve 50, at least the enlarged ends of the ring nut 54 may be spaced away from the sleeve 50 along a longitudinal axis of the device when partially tightened due to the threaded coupling of the ring nut 54 and the sleeve 50. Thus, the enlarged ends of the ring nuts 54 may be longitudinally spaced away from the sleeve 50.
For at least the reasons discussed above, the application is not found in condition for allowance at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771